                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

KEVIN PUCKETT,

               Plaintiff,

       v.                                               Case No. 3:18-cv-01071-JPG-GCS

WEXFORD HEALTH SOURCES and VIPIN
SHAH,

               Defendants.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       This matter comes before the Court on a Report and Recommendations (“Report”) from

Magistrate Judge Gilbert C. Sison. (ECF No. 28.) The Report recommends that the Court dismiss

this case with prejudice under Federal Rule of Civil Procedure 41(b) for the plaintiff’s failure to

prosecute this case and comply with court orders. The Court may accept, reject, or modify—in

whole or in part—the findings or recommendations of the magistrate judge in his Report. Fed. R.

Civ. P. 72(b)(3). The Court must review de novo the portions of the report to which objections

are made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

       Here, the plaintiff’s response was due on April 15, 2019—but he never responded. The

Court has reviewed the entire file and finds that the Report is not clearly erroneous. The Court

accordingly ADOPTS the Report in its entirety (ECF No. 28), DISMISSES this case WITH

PREJUDICE for the plaintiff’s failure to prosecute, and DIRECTS the Clerk of Court to enter

judgment accordingly.

IT IS SO ORDERED.
                                                1
DATED: APRIL 22, 2019

                            s/ J. Phil Gilbert
                            J. PHIL GILBERT
                            U.S. DISTRICT JUDGE




                        2
